Smith, J.
— " We can perceive no ground for the interposition of a court of equity, to cancel a contract, for the reasons alleged in this bill. For the failure to make a deed, the parties themselves, had expressly provided a remedy which could have been enforced at law, and was in all respects as full and complete as any that could be afforded in equity. There appears, admitting all that is charged to be true, to have been simply a failure to comply with the conditions of the bond, which is. certainly, no ground of equitable jurisdiction for the cancellation of such an instrument.”
Decree reversed, and cause remanded with directions to the Circuit Court to dismiss the bill.